UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
NANCY WORLEY, et al., )
Plaintiffs )
)
v. ) Civil Case No. l:12-CV-02069 (RCL)
)
THE ISLAMIC REPUBLIC OF IRAN, )
et aI., )
Defendants )
)
MEMORANDUM OPINION

I. BACKGROUND

This action arises out of the 1983 bombing of the U.S. Marine barracks in Beirut,
Lebanon. The attack resulted in the deaths of 241 U.S. servicemen. Many more were wounded.
Still more were permanently traumatized. Among those killed were David E. Worley, John B.
Buckmaster, Virgel Hamilton, Lloyd Dennis West, and Roy Lee Edwards. Also present were
Mario H. Vasquez and Jeffrey Dadich. These individuals, their estates, and their family members
bring this suit against the Islamic Republic of Iran and the Iranian Ministry of information and
Security under the state-sponsored terrorism exception to the Foreign Sovereign Immunities Act,
28 U.S.C. §§ 1330, 1602 et seq. ("FSIA"), which was enacted as part of the National Defense
Authorization Act for Fiscal Year 2008 ("NDAA"). Pub. L. No. 110-1 l8, § l083, 122 Stat 3,
338-44 (2008). The exception, codified at 28 U.S.C. § l605A, provides "a federal right of action
against foreign states" that sponsor terrorist acts. Haim v. Islamic Republic of 1ran, 784 F. Supp.

2d l, 4 (D.D.C. 2011).

II. LABILITY

In an order and accompanying memorandum opinion, ECF Nos. 32 and 33, dated
December 8, 2014, the Court found that it had subject matter jurisdiction over this dispute and
that it could properly exercise personal jurisdiction over the defendants. In the same order and
opinion, the Court found the defendants liable under 28 U.S.C. § 1605A(c) for wrongful death,
assault, battery, and intentional infliction of emotional distress, as well as survival claims arising
out of the same. In accordance with its liability determination and pursuant to its authority under
Federal Rule of Civil Procedure 53, the Court appointed Alan Balaran Special Master for the
purpose of taking evidence and filing reports and recommendations regarding the amount of
individual damages to be afforded each plaintiff

In that same memorandum opinion, the Court noted that the various estate plaintiffs had
failed to present evidence regarding their ability to bring and maintain the claims they alleged.
Mem. Op. 26-27. Accordingly, the Court directed the Special Master to take evidence and make
specific findings on the state law that govems each estate plaintiff’ s claim, and whether under
that law the estate plaintiff has standing to bring the claim, Id. at 27. The Special Master has
done so, and the Court hereby ADOPTS the Special Master’s findings with regard to the estate
plaintiffs’ standing under state law.

IIl. DAMAGES

Damages available under the FSIA include "economic darnages, solatium, pain and

suffering, and punitive darnages." 28 U.S.C. § l605A(c). 'l`hose individuals who survived the

attack may recover damages for their pain and suffering, as well as any other economic losses

caused by their injuries. Valore v. Islamic Republic of Iran, 700 F. Supp. 2d 52, 83 (D.D.C.

2010). Correspondingly, the estates of those who did not survive may recover economic losses

stemming from wrongful death of the decedent. Id. Family members may recover solatium for
emotional injury, and all plaintiffs are eligible to recover punitive damages. Id.

"To obtain damages in an FSlA action, the plaintiff must prove that the consequences of
the defendants’ conduct were reasonably certain" to occur, and "must prove the amount of
damages by a reasonable estimate consistent with this Circuit’s application of the American rule
on damages." O’Brien v. Islamic Republic of Iran, 853 P. Supp. 2d 44, 46 (D.D.C. 20l2)
(intemal quotation marks omitted); see Hill v. RepubIic of Iraq, 328 F.3d 680, 681 (D.C. Cir.
2003).

The Court hereby ADOPTS all facts found by and recommendations rendered by the
Special Master relating to the damages suffered by all plaintiffs in this case. An evaluation of
each category of damages and the Special Master’s specific findings thereon follows.

A. Pain and Suffering

Assessing appropriate damages for physical injury or mental disability can depend upon
myriad factors, such as "the severity of pain immediately following the injury, the length of
hospitalization, and the extent of impairment that will remain with the victim for the rest of his or
her life." Peterson v. Islamic Republz`c of Iran, 515 F. Supp. 2d 25, 52 n.26 (D.D.C. 2007)
(Peterson II) (quoting Blais v. Islamic RepubIic 0f1ran, 459 F. Supp. 2d 40, 59 (D.D.C. 2006)).
In Peterson II, this Court adopted a general procedure for the calculation of pain and suffering
damages in terrorist attacks under which those servicemen suffering psychological harm are
awarded $l.$ million in pain and suffering damages. See 515 F. Supp. 2d at 56; see also Valore,
700 F. Supp. 2d at 84.

This Court has also awarded pain and suffering damages to the estates of those victims of

terrorist attacks who were injured in the attack, but later succumbed to their injuries. See, e.g.,

Eisenfeld v. IsIamic RepubIic of Iran, 172 F. Supp. 2d l, 8 (D.D.C. 2000) (awarding pain and
suffering damages to the estates of deceased victims where expert testimony established a period
of several minutes elapsed between injury and death). In this action, the estates of John B.
Buckmaster and David E. Worley bring survival claims for pain and suffering Pls.’ Am. Compl.,
ECF No. 43, at 10, 13-l4. The Special Master declined to award pain and suffering damages to
these estates due to the lack of evidence indicating death was anything but instantaneous for both
of these men. Report of Special Master Counts I-IV, ECF No. 46, at l3; Report of Special
Master Counts V-VIII, ECF No. 47, at ll. The Court agrees with the Special Master. In the
absence of evidence tending to show an attack resulted in the fatal but noninstantaneous injury of
a victim and that the victim was conscious thereafter, see, e.g., Peterson I1, 515 F. Supp. 2d at
53, an award of pain and suffering is inappropriate.

A&er reviewing the Special Master’s reports, the Court finds the Special Master correctly
applied the damages framework outlined in Peterson 11 and Valore, and therefore ADOPTS the
Special Master’s pain and suffering awards.

B. Solatium

This Court follows the standardized approach for FISA-derived claims of intentional
infliction of emotional distress established in Heiser v. Islamic Republic of Iran, 466 F. Supp. 2d
229, 269 (2006) under which "[s]pouses typically receive greater damage awards than parents,"
who in their own right are entitled to greater sums than siblings. Id. Relying on the average
awards given in these types of FSIA cases, the Heiser court concluded spouses of deceased
victims are to be awarded $8 million, parents $5 million, and siblings $2.5 million. Id. Children
of a deceased victim are typically awarded $3 million. Stern v. Islamic Republic of Iran 271 F.

Supp. 2d 286, 301 (D.D.C. 2003). In the context of distress resulting from injury rather than

death, this Court has applied a framework whereby such awards are valued at half of the awards
to family members of victims killed in an attack. 0 ’Brien, 853 F. Supp at 47. Accordingly, under
this metric, spouses are entitled to $4 million, parents $2.5 million, siblings $l.25 million, and
children $l.$ million, Id.

Even under these standardized rubrics, this Court remains cognizant that "these numbers
are not set in stone." Id. "[D]eviations may be warranted," id., where, for instance, the evidence
demonstrates a particularly close bond between the victim and the claimant, Oveissz' v. Islamic
Republic of Iran, 786 F. Supp. 2d 16, 26 (D.D.C. 201 l), or, conversely, where the evidence tends
to demonstrate an uncommonly attenuated relationship, Valore, 700 F. Supp. 2d at 86. In this
instance, the Special Master has made no upward deviations from the Heiser framework. The
Special Master recommends a downward deviation from Heiser for the claims brought by
deceased serviceman Roy Edwards’ siblings. The Special Master specifically noted “the
testimony elicited from Roy Edwards’ siblings simply do not prove a close emotional
relationship" because they each testified they had only seen Mr. Edwards twice in the nearly 24
years preceding the attack. Special Master’s Report Regarding Count XII, ECF No. 49, at 14-16
(intemal quotation marks omitted). In light of the Special Master’s findings, the Court agrees that

a downward deviation for the claims brought by Roy Edwards’ siblings is appropriate, and,
accordingly ADOPTS the Special Master’s recommendation they be awarded $800,000.
With the exception of the claims of Karen Contrillo and Patricia Ulakovich as discussed

below, the Court further ADOPTS the Special Master’s recommendations for the remaining

solatium claims in this action.

C. Economic Damages

As set forth above, 28 U.S.C. § 1605A(c) provides a statutory cause of action for
economic damages arising from an act of state-sponsored terrorism. By order dated December 9,
2015, the Court remanded to the Special Master the claims of the estates of David Worley and
John Buckmaster for a more complete development of the evidentiary record supporting the
Special Master’s economic damages recommendations for those claims. ECF No. 63 at 4. On
March 18, 2016 the Special Master filed his supplemental report. In it, the Special Master noted
the p1aintiffs’ counsel and their economic expert’s complete failure to respond to his requests for
further evidentiary support for their proffered economic damages claims. The Court therefore
ADOPTS the Special Master’s revised recommendation regarding these two claims.
Accordingly, the estate of John Buckmaster shall be awarded $830,424 in economic damages.
The estate of David Worley shall be awarded $950,000 in economic damages.

D. Punitive Damages

The FSIA also permits the recovery of punitive damages. 28 U.S.C. § 1605A(c).
"[P]unitives are aimed not at compensation but principally at retribution and deterring harmful
conduct." Exxon Shipping Co. v. Baker, 554 U.S. 471 , 492 (2008). This Court has repeatedly
observed that "recurrent awards in case after case arising out of the same facts can financially
cripple a defendant, over-punishing the same conduct through repeated awards with little
deterrent effect." Murphy v. Islamic Republic of Iran, 740 F. Supp. 2d 5l, 81 (D.D.C. 201 0). The
concem of overly punishing a defendant, neverthe1ess, must be weighed against the need to deter
"the brutal actions of defendants in p1ar1ning, supporting, and aiding the execution of terrorist
attacks." 0 ’Brien, 853 F. Supp at 48 (quoting Rimkus v. Islamz'c Republic of Iran,- 750 F. Supp.

2d 163, 184 (D.D.C. 2010)). To that end, this Court has held that the calculation of punitive

damages in cases arising out of the Beirut Bombings should adhere to the ratio of punitive to
compensatory damages set forth in earlier cases arising out of the same events. Murphy, 740 F.
Supp. 2d at 81-82. Thus, in the past, the Court has awarded $3.44 in punitive damages for each
compensatory dollar awarded. See id. at 82-83. The Court will once again apply that ratio and
award plaintiffs a total of $196,356,659 in punitive damages.
IV. OTHER PENDING MOTIONS

Also before the Court are plaintiffs’ motions to dismiss the estates of Richard Morrow
and Jane Chipura, ECF Nos. 55, 56, and 57, as well as plaintiffs’ motion for the appointment of a
guardian ad litem, ECF No. 68. For the following reasons and by separate order, plaintiffs’
motions to dismiss shall be GRANTED and plaintiffs’ motion for the appointment of a guardian
ad litem shall be lDENIED.

In the same order remanding the economic damage claims of John Buckmaster and David
Wor1ey, the Court also addressed the potential problems presented by the claims of the estate of
Richard Morrow and the related solatium claims of Karen Contrillo and Patricia Ulakovich.
Specifically at issue was the exclusion of Richard Morrow’s estate from the Court’s liability
determination in December 2014 due to plaintiffs’ inability to properly open Morrow’s estate
under applicable state law. Accordingly, no liability judgment was entered on his behalf.
Moreover, because Morrow’s estate claims pain and suffering damages, the Court expressed its
reluctance to award Contrillo and Ulakovich solatium damages in light of this Court’s previous

refusal to allow solatium claimants to receive more than the injured serviceman’s pain and
suffering award. Dec. 9 Order at 3; Bland v. Islamic Republic of Iran, 831 F. Supp. 2d 150, 158

(D.D.C. 201 l). Compounding the issue was the Court’s doubt that a nonprejudicial dismissal of

_,. ,,..,»a»e-,»-¢~¢»

Contrillo’s and Ulakovich’s claims would be proper after the Court had already entered a
liability finding in their favor.

Upon reconsideration, the Court concludes it may vacate the liability finding in favor of
Karen Contrillo and Patricia Ulakovich and dismiss their claims without prejudice. The Court,
nevertheless, does not do so lightly, and neither does it do so pursuant to Federal Rule of Civi1
Procedure 4l(a)(l), as dismissal as a matter of right is precluded by the age and posture of this
litigation. See Harvey Aluminum, Inc. v. Am. Cyanamid Co., 203 F.2d 105, 108 (2nd Cir. l953).
However, under the present circumstances, the interests of justice dictate these claimants should
be permitted to dismiss their claims from this action so that they, along with the estate of Richard
Morrow, may seek compensation for their alleged injuries. Pursuant to this Court’s authority
under Rule 4l(a)(2), Contrillo and Ulakovich shall therefore have fourteen days from the
issuance of the order accompanying this opinion to seek to tile an amended complaint in Bova v.

Islamic Republic of Iran, No. l5-CV-0l074, (tiled July 8, 201 5). A failure to do so shall have the

result of rendering this dismissal with prejudice. Subject to the foregoing, the Court shall

` therefore GRANT the plaintiffs’ motion to dismiss the claims of Karen Contrillo and Patricia

Ulakovich. lt shall also GRANT the voluntary dismissal of the estates of Jane Chipura and
Richard Morrow,

Finally, plaintiffs have moved for an appointment of a guardian ad litem for Richard
Morrow Jr., ECF No. 68, plaintiff Richard Morrow’s son. Richard Morrow Jr. is not a party in
this litigation. Any doubts as to the grounds under which the Court may appoint a guardian ad
litem under the present circumstances aside-and those doubts are as numerous as they are
substantial-there is no question this Court is without the power to appoint a guardian ad litem

for a person who is not a party before it. Plaintiffs’ motion shall be DENIED.

IV. CONCLUSION

The compensation the Court awards today has been long due. However, it is imperfect
and incomplete--no sum of money can fully compensate these plaintiffs for their losses. Nor can
a monetary judgment meaningfully punish those who have perpetrated these acts. Monetary
compensation is, nevertheless, the only tool available to this Court to accomplish both of those
ends. And despite its doubts, the Court hopes this award provides some degree of solace to these
victims and will equally have some deterrent effect on those states that would utilize terror as a

means of advancing their political and religious goals. A separate order shall issue this date.

H¢,c. Q‘»»~l¢ZIL

Royce C. Lamberth

DATE v (? / o United States District Judge
: r l